 


110 HR 2114 IH: Repairing Young Women’s Lives Around the World Act
U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2114 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2007 
Mrs. Maloney of New York (for herself, Mr. Shays, Ms. Lee, Mr. Crowley, Mr. Honda, Ms. McCollum of Minnesota, Mr. Castle, Mr. Michaud, Mr. Jackson of Illinois, Mr. Meeks of New York, Mr. Lantos, Mr. Allen, Mr. Grijalva, Mr. McNulty, Ms. Woolsey, Mr. Carnahan, Ms. Schakowsky, and Ms. Watson) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To provide a United States voluntary contribution to the United Nations Population Fund only for the prevention, treatment, and repair of obstetric fistula. 
 
 
1.Short titleThis Act may be cited as the Repairing Young Women’s Lives Around the World Act. 
2.FindingsCongress finds the following: 
(1)Every minute, one woman dies from pregnancy-related complications. Ninety-five percent of these women live in Africa and Asia. 
(2)For every woman who dies from pregnancy-related complications, 20 women survive but experience long or short term illnesses or disabilities. One of the most devastating is obstetric fistula which is caused when a woman who needs trained medical assistance for a safe delivery, including Caesarian section, cannot get it. The consequences are life-shattering. The baby usually dies, and the woman is left with chronic incontinence. 
(3)Obstetric fistula is a hole that is formed between the bladder and the vagina, or the rectum and the vagina, after a woman suffers from prolonged obstructed labor. In the struggle to pass through the birth canal, the fetus puts constant pressure, sometimes for several days, on the bladder and vaginal or rectal wall, destroying the tissue and leaving a wound. 
(4)Country specific obstetric fistula prevention and treatment needs assessments undertaken by the United Nations Population Fund (UNFPA) across Africa and Asia found services for fistula treatment to be largely unavailable in most countries where fistula occurs. For example, Kenya estimates that 3,000 cases occur per year, but only 7.5 percent of those women receive treatment. In Burkina Faso, women reported waiting as long as five years before they were able to receive treatment. 
(5)According to the Department of State 2006 Human Rights Report for Ethiopia: The combination of pregnancy at an early age, chronic maternal malnutrition, and a lack of skilled care at delivery often led to obstetric fistulae and permanent incontinence. Approximately 8,700 women developed obstetric fistulae annually, and 27,000 women with untreated fistulae were estimated to be living in rural areas. Treatment for fistulae was available at only one hospital, the Addis Ababa Fistula Hospital, which annually performed over 1,000 fistula operations. It estimated that for every successful operation performed, 10 other young women needed the treatment but did not receive it. The maternal mortality rate was extremely high, partly due to food taboos for pregnant women, poverty, early marriage, and birth complications related to FGM [Female Genital Mutilation], particularly infibulation. 
(6)Obstetric fistula affects women who survive obstructed labor. In nearly every case of obstetric fistula, the baby will be stillborn and the mother will have physical pain as well as social and emotional trauma from the loss of her child. 
(7)The physical symptoms of obstetric fistula include incontinence or constant uncontrollable leaking of urine or feces, frequent bladder infections, infertility, and foul odor. The social consequences may be even more severe. The smell often drives husbands and loving family members away. In many communities, women with fistula are considered unclean and stigmatized. Women may also isolate themselves due to the shame they feel about their condition. 
(8)Fistula is a relatively hidden problem, largely because it affects the most marginalized members of society: young, poor, illiterate women in remote areas. Many of these women never seek treatment. Because they often suffer alone, their injuries may be ignored or misunderstood. 
(9)Adolescents are at greater risk of complications during childbirth that can lead to fistula because they have less access to health care and are subject to other significant risk factors. Young girls suddenly find themselves marginalized, alone, and are often blamed for their condition. 
(10)Although data on obstetric fistula are scarce, it is generally accepted that there are more than 2,000,000 women living with fistula and 50,000 to 100,000 new cases each year. These figures are based on the number of women who seek medical care. Many more suffer in silence, unaware that treatment is available. 
(11)Obstetric fistula was once common throughout the world, but over the last century has been eliminated in Europe, North America, and other developed regions through improved medical care. 
(12)Obstetric fistula is fully preventable by having a trained medical attendant present during labor and childbirth, access to emergency obstetric care in the event of complications, delaying early marriage and childbirth, and gaining access to education and family planning. 
(13)Obstetric fistula can also be surgically repaired. Surgery requires a specially trained surgeon and support staff, access to an operating theater and to attentive post-operative care. Success rates for surgical repair of fistula can be as high as 90 percent and cost an average of $300. 
(14)In 2003, UNFPA launched the first-ever global Campaign to End Fistula. It is working with partners all over the world to support interventions to prevent fistula from occurring, treat women who are affected, and support women after surgery. 
(15)The Campaign to End Fistula currently supports projects in over 40 countries in sub-Saharan Africa, South Asia, and the Middle East. In each country the Campaign identifies the extent of the problem and the resources available to treat fistula, develops a national strategy and builds partnerships to address the problem, and implements activities to prevent and treat fistula, including efforts to reintegrate women into their communities once they are healed. 
(16)The United States Government provided a voluntary contribution of $21,500,000 to UNFPA for fiscal year 2001 and the Administration’s budget request for fiscal year 2008 allocates $25,000,000 for UNFPA. 
(17)UNFPA is working in more than 140 countries to reduce maternal death and disability, such as obstetric fistula, and to save women’s lives. 
(18)In the winter of 2001, the Secretary of State submitted written testimony to the Committee on Foreign Relations of the Senate expressing support for the invaluable work of UNFPA and for securing funding for the organization. 
(19)The United States Government, as part of its efforts to improve the dire health conditions of Afghan women, pledged in October 2001 an additional $600,000 to UNFPA to address the reproductive health care needs of Afghan refugees in surrounding nations and of internally displaced persons within Afghanistan. 
(20)Congress demonstrated its strong bipartisan support for a voluntary United States contribution to UNFPA of up to $34,000,000 in the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2002, which was passed by the House of Representatives on a vote of 357 to 66 and by the Senate by unanimous consent and signed into law (Public Law 107–115) by the President on January 10, 2002. However, the President decided not to obligate the funds. 
(21)In May 2002, the President sent a three-person delegation to investigate UNFPA programs in China and allegations that the agency was involved in coercive abortion practices. 
(22)This independent delegation concluded that such allegations were untrue. 
(23)On May 29, 2002, the delegation sent a letter to the Secretary of State stating the following: First Finding: We find no evidence that UNFPA has knowingly supported or participated in the management of a program of coercive abortion or involuntary sterilization in the PRC. First Recommendation: We therefore recommend that not more than $34,000,000 which has already been appropriated be released to UNFPA.. 
(24)Regrettably, the Administration overruled the recommendation of its own delegation and invoked an overly broad interpretation of the law in order to eliminate funding for UNFPA. 
3.United States voluntary contribution to the united nations population fundNotwithstanding any other provision of law, in addition to amounts otherwise available to carry out the purposes of chapter 3 of part 1 of the Foreign Assistance Act of 1961, there are authorized to be appropriated $34,000,000 for fiscal year 2008 and each subsequent fiscal year to be available only for United States voluntary contributions to the United Nations Population Fund (UNFPA) only for prevention, treatment, and repair of obstetric fistula. 
 
